PER CURIAM.
The plaintiff appeals from an order dissolving a writ of garnishment entered prior to judgment pursuant to Sections 77.031, 77.04, 77.06 and 77.07, Florida Statutes (1975). The reason as urged by the appellant as to why the order dissolving the garnishment may have been erroneous at the time of the entry of the order in this cause are moot because the Supreme Court of Florida has declared unconstitutional all of the above enumerated sections of the Florida Statutes insofar as they pertain to pre-judgment garnishment. See Ray Lein Const., Inc. v. Wainwright, 346 So.2d 1029 (Fla.1977). Therefore, the order dissolving the writ of garnishment is affirmed without further discussion.
Affirmed.